Citation Nr: 1241452	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patella-femoral syndrome of the right knee with degenerative changes (right knee disability).

2.  Entitlement to an evaluation in excess of 10 percent for patella-femoral syndrome of the left knee with degenerative changes (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981, from October 1990 to January 1991, and from February 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that during the course of this appeal, the Veteran was awarded a temporary 100 percent rating for her right knee disability from January 26, 2011, to April 30, 2011 and temporary 100 percent ratings for her left knee disability from July 11, 2011, to January 31, 2012, and from September 4, 2012, to March 3, 2013.  These were assigned for periods of convalescence following surgeries on the right and left knee.  The Veteran has not asserted any disagreement with these temporary total ratings assigned.

Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At that hearing and in September 2012, the Veteran submitted additional evidence and waived her right to initial review of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).


The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran contends that her right and left knee disabilities have worsened since the September 2005 VA examination.  In addition, in her March 2006 notice of disagreement, she complained of a very tender surgical scar on one of her knees.  
At the August 2010 hearing, the Veteran testified that she wears a brace on each knee, uses a cane, and falls twice a week due to her bilateral knee disability.  Following that hearing, the Veteran underwent a right knee arthroscopy in January 2011, arthroscopy of her left knee in July 2011, and a left knee high tibial osteotomy in September 2012.  Given the reported worsening of the Veteran's right and left knee disabilities and surgical procedures on each knee since her last VA examination, the Board finds that a new examination, which includes consideration of any residual surgical scars, is necessary in order to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's right and left knee disabilities, to include all pertinent VA records for the period since August 2009.

2.  After the convalescence period for the left knee ends in March 2013, schedule the Veteran for a VA examination to determine the current severity of her service-connected right and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the right and left knee on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should determine if there is any lateral instability or recurrent subluxation of the right and left knee.  If so, the examiner should state whether it is slight, moderate or severe.  The examiner should also determine if the right and left knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide the size of any scars on the right and left knee in terms of square inches or centimeters, as appropriate.  The examiner should also note whether or not the scar is unstable (where, for any reason, there is frequent loss of covering of skin over the scar); superficial (not associated with underlying soft tissue damage); deep (associated with soft tissue damage); or tender or painful.  Any limitation of motion or other function that is attributable solely to the scars should be noted and described.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected right and left knee disabilities on her ability to work.  The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


